                Case 1:19-cr-00541-DKC Document 23-3 Filed 02/14/20 Page 1 of 6

    Neutral
As of: February 10, 2020 8:09 PM Z


                                              United States v. Johnson
                                United States District Court for the Eastern District of New York
                                         April 26, 2018, Decided; April 27, 2018, Filed
                                                      16-CR-457-1 (NGG)

Reporter
2018 U.S. Dist. LEXIS 71257 *


UNITED STATES OF AMERICA -against- MARK
                                                                 Judges: NICHOLAS G. GARAUFIS, United States District
JOHNSON, Defendant.
                                                                 Judge.



Subsequent History: Decision reached on appeal by United
                                                                 Opinion by: NICHOLAS G. GARAUFIS
States v. Johnson, 2019 U.S. App. LEXIS 27478 (2d Cir.,
Sept. 12, 2019)


                                                                 Opinion
Prior History: United States v. Johnson, 2017 U.S. Dist.
LEXIS 190968 (E.D.N.Y., Sept. 21, 2017)

                                                                 SENTENCING MEMORANDUM

                                                                 NICHOLAS G. GARAUFIS, United States District Judge.
Core Terms
                                                                 This sentencing statement concerns Defendant Mark Johnson,
sentence, enhancement, Guidelines, factors, deterrence, fine,    who was convicted on eight counts of wire fraud and one
calculation, trades, white-collar, traders, amount of loss,      count of conspiracy to commit wire fraud following a jury
frontrunning, obstruction, recommend, argues, commit             trial. (See Jury Verdict (Dkt. 182).) The court assumes
                                                                 familiarity with the history of this case and the allegations
                                                                 against Johnson, which are set forth in past opinions by this
                                                                 court. (See, e.g., May 22, 2017, Mem. & Order (Dkt. [*2] 61)
Counsel: [*1] For Mark Johnson, Defendant: Frank Harold          at 1-5; see also Dec. 13, 2017, Order (Dkt. 192) at 2
Wohl, John R. Wing, Patrick Paul Garlinger, Ramya Kasturi,       (discussing Johnson's trial))
Lankler Siffert & Wohl LLP, New York, NY; Joshua Evan
Dubin, Joshua E. Dubin, Esq., P.A., Fort Lauderdale, FL.
                                                                 I. OFFENSE LEVEL

For USA, Plaintiff: Jacquelyn M. Kasulis, LEAD                   I agree with the Probation Department's suggested offense
ATTORNEY, United States Attorneys Office, Brooklyn, NY;          level of 29. In computing this offense level, I considered all
Lauren Howard Elbert, LEAD ATTORNEY, United States               documents submitted by both sides, including all memoranda
Attorney's Office, EDNY, Brooklyn, NY; Blake Goebel,             of law, the Probation Department's Presentence Report (or the
United States Department of Justice, Washington, DC; Brian       "PSR") and its addenda to the PSR, as well as letters from the
R. Young, Dept. Justice CRM Division, Washington, DC;            Government and the defendant objecting to the PSR.
Carol L. Sipperly, Department of Justice, Dc, DC; Julia
Nestor, U.S. Attorney's Office for the Eastern District,         The base offense level for Johnson's crime of conviction is
Brooklyn, NY.                                                    seven. U.S. Sentencing Guidelines Manual [U.S.S.G.] §
                                                                 2B1.1(a)(1). This figure is undisputed.
                Case 1:19-cr-00541-DKC Document 23-3 Filed 02/14/20 Page 2 of 6 Page 2 of 6
                                               2018 U.S. Dist. LEXIS 71257, *2

Johnson receives a two-level enhancement based on his              the Government's letter in response to Johnson's objections to
supervisory role in the offense. U.S.S.G. § 3B1.1(c). This         the PSR, which the Probation Department adopted in the First
figure is undisputed. I find that this enhancement is proper       Addendum to the PSR. (See PSR ¶ 33; First Addendum to the
largely for the reasons stated by the Government in its            PSR at 4 (using the Government's letter recounting "specific
Memorandum: Johnson was a supervisor in the relevant chain         examples of false testimony provided by the defendant at
of command at HSBC and clearly exercised decision-making           trial" as support for the obstruction enhancement).) I find the
authority and control over the Cairn transaction. (See Gov't       Government's recounting of Johnson's [*5] false testimony to
Mem. (Dkt. 217) at 18-20.)                                         be "sufficiently detailed and explicit" to merit the application
                                                                   of this enhancement. See United States v. Johns, 324 F.3d 94,
Johnson also receives a two-level enhancement based on his         98 (2d Cir. 2003) (stating that the district court may adopt the
abuse of a position of trust. U.S.S.G. § 3B1.3. Johnson objects    findings of the PSR to support an obstruction enhancement
to this enhancement. He argues that the Government's theory        where "the findings of the PSR were sufficiently detailed and
of the case at trial implicitly [*3] incorporated an allegation    explicit"). Johnson's lengthy arguments to the contrary are
that he violated a duty of trust and confidence, thus              unavailing.
precluding an additional imposition based on this factor. (See
Def. Mem. (Dkt. 222) at 49-50.) Although it is undisputed          Finally, Johnson will receive a 16-level enhancement for the
that "[o]ne of the central issues in this case was whether         loss—or, in this case, gain—caused by his conduct. U.S.S.G.
HSBC and Cairn Energy PLC, its client, had a 'relationship of      § 2B1.1(b)(1) & cmt. n.3(B). Under this provision, the court
trust and confidence'" (Def. Mem. at 20), that issue did not       must enhance the defendant's offense level based on the
form an element of an offense for which Johnson was                amount of loss caused; or, if the amount of loss "reasonably
convicted. The Second Circuit has cautioned against double         cannot be determined," the court is directed to use "the gain
counting the abuse-of-fraud enhancement where, for example,        that resulted from the offense." Id. I note that, although I am
the Government has sought to impose it because a victim            using the approximate "gain that resulted from the offense as
relied on the defendant's representations, a necessary element     an alternative measure of loss," id., I will refer to the resulting
of virtually all fraud offenses. See United States v. Huggins,     enhancement as the "loss enhancement." Cf. United States v.
844 F.3d 118, 126 (2d Cir. 2016). By contrast, the abuse-of-       Martoma, 48 F. Supp. 3d 555, 562 (S.D.N.Y. 2014) (using
trust enhancement is proper for Johnson because he was             USSG 2B1.1's instructions as to loss estimation for the
accorded discretion by Cairn and abused his position of quasi-     purposes of determining the amount of gain). The PSR and
fiduciary status. See id. at 124. These factors are not elements   the Government both argue for the use of gain as an
of the base offense, even if the Government's case at trial        alternative measure of loss. (See Gov't Mem. at 8.) Johnson
incorporated the position of trust that Johnson abused. The        argues that his conduct did not cause Cairn to suffer any loss,
enhancement is proper.                                             so [*6] no loss enhancement is proper.

Johnson also receives a two-level enhancement for                  According to the Government, the court should calculate this
obstruction of justice. U.S.S.G. § 3C1.1. Johnson objects to       enhancement based on the total amount of profit that HSBC
this enhancement as well. The PSR sets out two reasons [*4]        made on the Cairn transaction "because Cairn would never
for which this enhancement is warranted: Johnson's testimony       have enlisted HSBC to engage in the transaction at all had it
that neither he nor anybody under his supervision gave Cairn       known how it would be executed and how dishonest HSBC
false or misleading information concerning the transaction;        and its staff would be." (Gov't Mem. at 15.) Under the
and his testimony as to why he tipped other traders at HSBC.       Government's theory, the total amount of gain falls between
(Presentence Report ("PSR") ¶ 33.) See U.S.S.G. § 3C1.1,           $3.5 and $9.5 million, leading to an 18-level enhancement. I
cmt. n. 4(B). The Government adds another reason warranting        do not agree with the Government's calculation method.
this enhancement: Johnson's testimony as to the meaning of         While the Government is right to argue for the inclusion of a
various code words employed during the trade. (See Gov't           $3,137,022 gain based on the profit that the HSBC traders
Mem. at 27-28.) In order to apply the obstruction                  collectively realized from the illegitimate frontrunning trades,
enhancement based on perjury, I must "find by a                    the causal connection between the criminal conduct for which
preponderance of the evidence that the defendant 1) willfully      Johnson was convicted and the approximately $4.2 million in
2) and materially 3) committed perjury, which is (a) the           profit that HSBC made on the deal is too attenuated to support
intentional (b) giving of false testimony (c) as to a material     this enhancement. The Government has not proven by a
matter." United States v. Thompson, 808 F.3d 190, 194-95           preponderance of the evidence that that no profit would have
(2d Cir. 2015) (per curiam) (quotation marks omitted)              resulted from the Cairn transaction but for Johnson's
(quoting United States v. Agudelo, 414 F.3d 345, 349 (2d Cir.      fraudulent behavior, nor has it rebutted the argument that
2005)). These allegations are well supported by the PSR and        HSBC likely would have made that profit on the Cairn [*7]
                Case 1:19-cr-00541-DKC Document 23-3 Filed 02/14/20 Page 3 of 6 Page 3 of 6
                                               2018 U.S. Dist. LEXIS 71257, *7

transaction even without engaging in deceptive conduct.             defendant did not realize these profits personally is of no
                                                                    moment as far as the loss enhancement is concerned. See
On the other hand, Johnson would exclude the gain realized          United States v. Falcioni, 45 F.3d 24,28 (2d Cir. 1995). The
by the HSBC traders as a result of the frontrunning trades          $3.1 million figure suggested by the PSR falls within the
from the loss enhancement altogether because he argues              range of $1.5 to $3.5 million, so a 16-level enhancement is
"there is no evidence whatsoever that these trades caused any       proper. U.S.S.G. § 2B1.1(b)(1)(I).
harm to Cairn." (Def. Reply (Dkt. 229) at 21.) First, Johnson
is correct that the district court may only use gain as an          In conclusion, Johnson's total offense level is 29. Because the
alternative measure of loss if there was an actual loss. See        defendant has no criminal history, he receives no further
United States v. Romano, 794 F.3d 317, 339 (2d Cir. 2015)           enhancements.
(citing U.S.S.G. § 2B1.1 cmt. n.3). As the Government points
out, though, factual findings relating to loss need only be
proven by a preponderance of the evidence. See United States        II. SENTENCE
v. Uddin, 551 F.3d 176, 180 (2d Cir. 2009). Here, I agree with
the PSR that it is more likely than not that Johnson's "efforts     In determining the sentence, in addition to the legal
to ramp up the price at the fix succeeded in raising the price"     documents mentioned before, I have considered over 120
(PSR ¶ 29), thus causing Cairn to sustain an economic loss.         letters that were submitted in support of the defendant by his
This conclusion is additionally supported by the testimony of       family, friends, and colleagues.
Frank Cahill, the London-based HSBC trader who executed
the deal, that his objective in trading was to increase the price
of the British Pound, something which I believe likely had an       A. Guidelines Recommendation
impact on the spot price used to fill Cairn's order. (See Gov't
                                                                    For an offense level of 29, the Guidelines recommend a
Mem. at 9-10.) Johnson argues that the Government's position
                                                                    sentence of 87-108 months. Before applying my independent
is "not [*8] supported by evidence," but this is not so. (See
                                                                    determination of what sentence best fits Johnson's
Def. Reply at 8.) Rather than simply establishing "the normal
                                                                    circumstances, as mandated by 18 U.S.C. § 3553, I
way a fix trade works," as Johnson characterizes the
                                                                    believe [*10] it is important for him and the public to
Government's argument (id. at 12), the Government
                                                                    understand what that sentence means and how the Guidelines
marshaled evidence at trial establishing that the Cairn
                                                                    arrived at a recommendation of over seven years in prison for
transaction in particular was not conducted according to the
                                                                    this crime.
normal procedures to fix trades, and that the fraud for which
Johnson was convicted likely caused Cairn to pay an inflated        The base offense level for Johnson's crime of conviction—
price. Johnson argues that the inflated fix price resulted from     fraud—is only 7. Even adding his obstruction and role-in-the-
an example of "the standard execution of fix transactions by        offense enhancements, the resulting offense level would only
large banks" (id. at 17), but the jury found that Johnson           be 13, for which the Guidelines recommend no more than 18
executed this transaction in a wholly abnormal fashion. The         months in prison. So how did we progress from an offense
Government has proven by a preponderance of the evidence            level that caps the amount of time in prison at a year and a
that Cairn suffered a loss and that such a loss was caused by       half, to one that sets a minimum prison time of approximately
Johnson's conduct of conviction, so a loss enhancement is           five times that figure? The answer lies in the loss
proper.                                                             enhancement.
I also reject Johnson's contention that, even if Cairn suffered a   As I have already discussed, I have determined Johnson's
loss, the court should still decline to apply a loss                sentence based on a loss enhancement of 16, a signifier that
enhancement. As I already stated, because the loss in this case     he gained between $1.5 and $3.5 million as a result of his
is difficult to quantify, the court relies on an approximation of   crime. Calculating this figure with particularity is not
gain, as permitted by comment note 3(B) to Guideline 2B1.1.         necessary; a "reasonable estimate" is all that the Guidelines
I agree with the PSR that the approximate gain created as a         require. U.S.S.G. § 2B1.1 cmt. n.3(C). Neither Probation nor
result [*9] of the front-running trades is the proper measure       the Government contends that this gain was actually personal
of gain to apply in this case. (PSR ¶ 29; Addendum to the           to Johnson—the $3.1 million figure represents the profits that
PSR at 1.) As the Government notes, the sum of the gain             eleven HSBC traders in New York and London (including
realized by the front-running traders is proper under Guideline     Johnson) realized from frontrunning trades [*11] that they
1B1.3, which directs the court to look at "all acts and             placed ahead of the 3 p.m. fix on December 7, 2011.
omissions of others" pursuant to "jointly undertaken criminal       Although Cairn suffered a loss, and HSBC incurred a gain,
activity" such as this. (Gov't Mem. at 16 n.7.) That the            HSBC has paid Cairn full restitution. (Deferred Prosection
                Case 1:19-cr-00541-DKC Document 23-3 Filed 02/14/20 Page 4 of 6 Page 4 of 6
                                               2018 U.S. Dist. LEXIS 71257, *11

Agreement (Dkt. 8 in No. 18-CR-30 (E.D.N.Y.)) ¶ 8.) In               loss enhancement a "questionable" aspect of the Guidelines.
addition, HSBC has paid a monetary penalty of $63 million            United States v. Emmenegger, 329 F. Supp. 2d 416, 427
and $38 million in disgorgement. (Id. ¶¶ 7-8.) The victims,          (S.D.N.Y. 2004). He identified all of the problems with this
insofar as they were injured financially, have undoubtedly           scheme: the weakness of the correlation between loss and
been made whole, and then some.                                      moral seriousness; the rigidity of the loss amount overriding
                                                                     the diverse reality of complex financial crimes; the lack of
The upshot of all this is that, despite these qualifiers, the        any consideration of danger to society; and so on. Id. at 427-
Guidelines would have this court place Johnson in jail for           28. These concerns have continued unabated.1 Three years
almost a decade without batting an eyelash simply because of         ago, the Sentencing Commission underwent the process of
the sizeable profit from the frontrunning trades. The                amending the fraud Guideline but left the loss-enhancement
Guidelines do not ask the court to consider the duration of the      provision untouched. Representing the American Bar
criminal activity, Johnson's mens rea, the character of the          Association, James E. Felman, a prominent federal criminal
loss, or any other factors that might allow the court to impose      defense lawyer, urged the Commission to overhaul [*14] the
a sentence based on Johnson's worth. No, the threefold               fraud Guideline to "reduce the unwarranted emphasis on both
increase in Johnson's offense level does not come as a result        loss and multiple specific offense characteristics that, alone
of any of these significantly more important considerations.         and especially in combination, tend to overstate the
                                                                     seriousness of many offenses." Mark W. Bennett et al.,
As far as this court can tell, the Sentencing Commission's
                                                                     Judging Federal White-Collar Fraud Sentencing: An
loss-enhancement numbers do not result from any reasoned
                                                                     Empirical Study Revealing the Need for Further Reform, 102
determination of how the punishment can best [*12] fit the
                                                                     Iowa L. Rev. 939, 979 (2017) (citing James E. Felman,
crime, nor any approximation of the moral seriousness of the
                                                                     Chairman, Am. Bar Ass'n Criminal Justice Section,
crime. It is no wonder that Judge Stefan Underhill, concurring
                                                                     Testimony on Behalf of the American Bar Association Before
in a recent Second Circuit opinion, called the loss
                                                                     the United States Sentencing Commission for the Hearing on
enhancement Guideline "fundamentally flawed, especially as
                                                                     Proposed Amendments to the Federal Sentencing Guidelines
loss amounts climb." United States v. Corsey, 723 F.3d 366,
                                                                     Regarding Economic Crimes 9 (Mar. 12, 2015))). He was not
380 (2d Cir. 2013) (Underhill, J., concurring); see also United
                                                                     alone in urging the Commission to right this obvious wrong.
States v. Gupta, 904 F. Supp. 2d 349, 351 (S.D.N.Y. 2012)
                                                                     See Daniel S. Guarnera, A Fatally Flawed Proxy: The Role of
(Rakoff, J.) ("By making a Guidelines sentence turn, for all
                                                                     "Intended Loss" in the U.S. Sentencing Guidelines for Fraud,
practical purposes, on [loss enhancement], the Sentencing
                                                                     81 Mo. L. Rev. 715, 717 n.9 (2016). Still, though, the
Commission ... effectively guaranteed that many such
                                                                     Commission persisted in sticking to its flawed methodology
sentences would be irrational on their face."). Given the
                                                                     for tabulating white-collar sentences. I hope that the next time
feeble underpinnings of the loss enhancement, it is
                                                                     the Commission considers this issue anew—which will
particularly galling that this factor is often more or less solely
                                                                     hopefully be before too long—it takes more seriously these
responsible for a white-collar offender's Guidelines sentence.
                                                                     thoughtful criticisms and creates a sentencing structure for
Accordingly, Judge Underhill opined that, because the loss
                                                                     white-collar crimes that does not simply double down on the
Guideline "was not developed by the Sentencing Commission
                                                                     United States's obsession with over-punishment.
using an empirical approach based on data about past
sentencing practices ..., district judges can and should exercise    A year and a half [*15] ago, Judge Jon Newman, writing for
their discretion when deciding whether or not to follow the          a unanimous panel of the Second Circuit, remarked that the
sentencing advice that guideline provides." See Corsey, 723          concept of the loss enhancement might make some sense if
F.3d at 379 (op. of Underhill, J.). I agree with Judge               the calculation were flipped; that is, rather than starting with a
Underhill, and refuse to mechanistically impose such an              low base level for the amorphous crime of "fraud" and then
illogical sentence. That this situation [*13] continues              adjusting upward in leaps and bounds based on the amount of
unabated is a great shame for the many offenders sentenced           loss, the Commission could have "select[ed] a base level that
under this Guideline who do not receive a sentence that makes        realistically reflected the seriousness of a typical fraud offense
any sense for the actual crime of conviction.                        and then permitted adjustments up or down to reflect
                                                                     especially large or small amounts of loss." United States v.
Many in the legal community have urged the Sentencing
Commission to right this grievous wrong, and today I add my
name to that lengthy list of judges, practitioners, scholars, and
other commentators. The problems with the loss enhancement           1 See,e.g., Corsey, 723 F.3d at 379-82 (op. of Underhill, J.); Gupta,
have been evident since the inception of the Guidelines. In          904 F. Supp. 2d at 351; United States v. Parris, 573 F. Supp. 2d 744,
2004, then-District Judge Gerard Lynch generously called the         754 (E.D.N.Y. 2008) (Block, J.); United States v. Adelson, 441 F.
                                                                     Supp. 2d 506, 509 (S.D.N.Y. 2006) (Rakoff, J.).
                Case 1:19-cr-00541-DKC Document 23-3 Filed 02/14/20 Page 5 of 6 Page 5 of 6
                                              2018 U.S. Dist. LEXIS 71257, *15

Algahaim, 842 F.3d 796, 800 (2d Cir. 2016). But this is not        effect a sentence has on the defendant's propensity to commit
what the Commission did. In light of the anomalous approach        further crimes of this nature. I believe that the sentence I will
undertaken in the context of loss enhancement, the Second          impose on this defendant satisfies both types of deterrence.
Circuit urged sentencing courts to consider the "unusualness"
of this enhancement in its determination of a reasonable           The need for general deterrence is particularly acute in the
sentence, id. (citing Kimbrough v. United States, 552 U.S. 85,     context of white-collar crime. See United States v. Peppel,
101, 128 S. Ct. 558, 169 L. Ed. 2d 481 (2007)), permitting the     707 F.3d 627, 637 (6th Cir. 2013) ("Because economic and
imposition of a non-Guidelines sentence if "the significant        fraud-based crimes are more rational, cool, and calculated
effect of the loss enhancement" is not in proportion to "the       than sudden crimes of passion or opportunity, these crimes are
low base offense level." Id.; see also Corsey, 723 F.3d at 379     prime candidates for general deterrence." (quotation marks
(op. of Underhill, J.) ("Although the District Court used the      omitted)). As Judge Weinstein has observed, "[p]ersons who
intended loss amount correctly for purposes of calculating the     commit white-collar crimes like defendant's are capable of
Sentencing Guidelines range, the Court erred by failing            calculating the costs and benefits of their illegal activities
to [*16] dramatically discount that calculation when               relative [*18] to the severity of the punishments that may be
weighing the section 3553(a) factors against the totality of the   imposed." United States v. Stein, No. 09-CR-377, 2010 U.S.
circumstances of this case."). Following the command of the        Dist. LEXIS 16745, 2010 WL 678122, at *3 (E.D.N.Y. Feb.
Second Circuit, the court chooses that path today.                 25, 2010). Thus, "[a] serious sentence is required to
                                                                   discourage such crimes." Id. While the below-Guidelines
I take seriously my responsibility under Supreme Court and         variance of this sentence makes it clear that there is a range of
Second Circuit precedent to determine an independently             opprobrium deserved by felony white-collar offenses, and that
"reasonable" sentence based on an "individualized application      Johnson's crime may fall at the lower end of that spectrum, let
of the statutory sentencing factors" in § 3553. United States v.   me be clear: any amount of prison time is a serious amount of
Dorvee, 616 F.3d 174, 184 (2d Cir. 2010) (citing Gall v.           prison time. In addition, the court will impose a substantial
United States, 552 U.S. 38, 46-47, 128 S. Ct. 586, 169 L. Ed.      fine.
2d 445 (2007)). Where application of the loss enhancement
leads to a patently absurd sentence, it is appropriate for the     With this sentence, the court makes it clear that all defendants
court to rely more heavily on the § 3553 factors. See Corsey,      who commit fraudulent acts—even where, as here, those acts
723 F.3d at 380-82 (op. of Underhill, J.). Because the             do not directly harm the public interest, and the scope and
defendant's Guidelines sentence of 87-108 months is                duration of the fraud are limited—are subject to serious
overwhelmingly due to the loss enhancement, and because I          sanctions. A prison sentence and fine, combined with the
would find such a sentence well out of proportion to his           expense and emotional harm that have resulted from this
appropriate sentence, I look closely at the § 3553 factors to      prosecution, and the disgrace of having been convicted of a
guide the court to a reasonable sentence.                          felony, should be sufficient, the court believes, to effect
                                                                   general deterrence for crimes of this nature.

                                                                   As for specific deterrence, I am confident that Johnson will
B. Section 3553 Factors
                                                                   never again be able to commit large-scale financial fraud.
Under § 3553, the court must consider the following factors in     Upon his return to the United Kingdom, it is highly unlikely
imposing a sentence: the nature and circumstances of the           that he will work again [*19] as an FX trader, or anything
offense; the defendant's history and characteristics; the need     similar. I assume that financial institutions will never again
for the sentence to reflect the seriousness of the offense, to     trust him to particulate in the financial-services industry,
promote respect for the law, and to provide just punishment        handling multi-billion-dollar financial transactions, nor should
for [*17] the offense; the need for the sentence to afford         they.
adequate deterrence; and the need to protect the public.           2. Other Factors
1. Deterrence
                                                                   Consideration of the other § 3553 factors also justifies a
Perhaps the most important factor the court must consider is       downward variance: namely, Johnson's standing as a first time
how a sentence will deter future criminal conduct. See 18          offender and the brevity of the instant offense. I also believe
U.S.C. § 3553(a)(2)(B). In weighing the deterrent value of a       that a departure is warranted under § 3553(a) based upon his
sentence, the court must examine both general and specific         medical condition, British citizenship and residence, unusual
deterrence. General deterrence is the effect a sentence has on     circumstances as a foreign national and based upon the likely
the public's likelihood to engage in the type of activities that   professional consequences he will face as a result of his job
led to the defendant's conviction; specific deterrence is the      loss, conviction and imprisonment. Additionally, the letters I
                 Case 1:19-cr-00541-DKC Document 23-3 Filed 02/14/20 Page 6 of 6 Page 6 of 6
                                               2018 U.S. Dist. LEXIS 71257, *19

received from Johnson's family, friends, and colleagues make
it clear that Johnson has a strong history of community             End of Document
involvement, including working with young people with
adjustment issues. This record speaks well of Johnson and
was important for my consideration. Taken together, these
factors reinforce my decision that a relatively brief prison
sentence is necessary to effect deterrence, but that anything
greater risks being excessively punitive. A non-Guidelines
sentence might [*20] not suffice for a more dangerous
offender, to punish a crime of greater moral opprobrium, or in
other contexts that more clearly warrant a substantial period
of incarceration; here, however, such concerns do not lead me
to conclude that substantial imprisonment is appropriate.

Finally, the factors in 18 U.S.C. § 3552(a) support my
decision to impose a fine. According to the PSR, Johnson has
the financial resources to pay a fine, which will not impose a
significant burden upon him or his family given their
substantial savings. (See PSR ¶¶ 75-78; Second Addendum to
the PSR (Dkt. 231).) This evidence supports the conclusion
that he is able to pay the fine I am imposing on him.

Johnson seeks a noncustodial sentence with no fine. (Def.
Mem. at 54-81.) His arguments are well taken, but at their
root seek to upset the fact that a jury of his peers found him
guilty beyond a reasonable doubt on nine counts alleging
fraud and conspiracy. The jury's verdict must be honored.


III. CONCLUSION

After applying these factors to the defendant's case, I find that
the appropriate sentence is as follows: a prison sentence of 24
months; a $300,000 fine, payable immediately; a $900 Special
Assessment, also due immediately; and [*21] five years of
post-incarceration supervised release. The 24-month sentence
is, as noted previously, a significant downward variance from
the Guidelines range of 87-108 months' imprisonment A
$300,000 fine is above the Guidelines recommendation for
conviction on one count of fraud, yet well below the nearly
$1.5 million that I could fine Johnson based on his nine-count
conviction.

SO ORDERED.

Dated: Brooklyn, New York

April 26, 2018

/s/ Nicholas G. Garaufis

NICHOLAS G. GARAUFIS

United States District Judge
